RENDERED: JUNE 17, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0836-MR


J.E. TAYLOR                                                          APPELLANT



                  APPEAL FROM GREEN CIRCUIT COURT
v.              HONORABLE SAMUEL T. SPALDING, JUDGE
                       ACTION NO. 12-CR-00096



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND K. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: J.E. Taylor appeals pro se from a Green Circuit

Court order denying his motion filed pursuant to Kentucky Rules of Civil

Procedure (CR) 60.02. Taylor, who was found guilty of four counts of incest,

argues that the jury instructions violated the prohibition against double jeopardy.

Upon review, we affirm.
             The underlying facts of this case are set forth in an opinion of this

Court in an earlier appeal:

                    On December 5, 2012, a Green County grand jury
             indicted the Appellant, J.E. Taylor (Taylor), on 468
             counts of incest, 468 counts of first-degree sodomy, one
             count of first-degree rape, and 468 counts of first-degree
             sexual abuse.

                     In December 2015, Taylor was tried on a reduced
             number of counts. The jury found him guilty of four
             counts of incest and recommended a sentence of five
             years on each count to be served concurrently with one
             another for a total of five years. On March 9, 2016, the
             trial court entered Judgment and Sentence and set counts
             one through three to run concurrently with one another
             but consecutively as to count four (five years) for a total
             of ten years.

                    On May 4, 2016, the trial court conducted a
             hearing to address some remaining issues in the case.
             His counsel explained that Taylor had abandoned his
             right to appeal in return for the Commonwealth’s
             agreement to dismiss the numerous remaining charges in
             all the other cases – including those sent to Adair County.
             The parties executed an agreed order. Taylor was then
             placed under oath and was questioned by the court.
             Taylor affirmed that he had signed the agreed order and
             that the remaining charges were to be dismissed with a
             stipulation of probable cause. Additionally, he
             acknowledged that there was some basis to bring the
             charges, that he had entered into the agreement freely and
             voluntarily with the advice of his attorney, that it was his
             desire to do so, and that he had had all the time he needed
             to think about his decision.




                                         -2-
                       On January 17, 2017, Taylor, pro se, filed a
                motion pursuant to RCr[1] 11.42 alleging ineffective
                assistance of counsel.

Taylor v. Commonwealth, No. 2017-CA-000340-MR, 2018 WL 3090027, at *1

(Ky. App. Jun. 22, 2018).

                Following a hearing, the trial court denied the RCr 11.42 motion.

Taylor then filed a motion for modification and restoration of the original sentence

recommended by the jury. The trial court denied the motion. Taylor filed appeals

from the denial of both motions. This Court affirmed the rulings of the trial court.

In regard to the motion seeking modification and restoration of the original

sentence recommended by the jury, the Court’s opinion states:

                       Taylor asserts that the trial judge “acted with [b]ias
                and with disregard for justice in taking the charge from
                the jury and changing the sentence to ten years, violating
                Appellant’s [c]onstitutional rights.” Although Taylor
                makes the conclusory statement that the trial court acted
                “improperly and abused its discretion,” he fails to explain
                how the trial court erred in denying his motion. Taylor
                asks that we remand the case to the trial court with
                direction to restore the jury’s original sentence.

                      We agree with the Commonwealth that no error
                occurred. The “trial court has the discretion to decline to
                follow a jury’s recommendation regarding whether a
                sentence should be served concurrently or
                consecutively. . . .” Benet v. Commonwealth, 253
                S.W.3d 528, 535 (Ky. 2008).

Id. at *4.

1
    Kentucky Rules of Criminal Procedure.

                                             -3-
             Taylor then filed a motion to vacate his conviction pursuant to CR

60.02(e), Kentucky Revised Statutes (KRS) 29A.280(3) and the Fifth and

Fourteenth Amendments. In this motion, he argued that two of the four jury

instructions on incest failed to distinguish the separate offenses. As a result, he

contended, the jury verdict was not unanimous, and the instructions violated the

prohibition against double jeopardy. The trial court denied the motion and this

appeal by Taylor followed.

             “CR 60.02 was enacted as a substitute for the common law writ

of coram nobis.” Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983). The

purpose of such a writ was to bring before the court that pronounced judgment

errors in matter of fact which (1) had not been put into issue or passed on, (2) were

unknown and could not have been known to the party by the exercise of reasonable

diligence and in time to have been otherwise presented to the court, or (3) which

the party was prevented from so presenting by duress, fear, or other sufficient

cause. Id. CR 60.02 motions are limited to afford special and extraordinary relief

not available in other proceedings. McQueen v. Commonwealth, 948 S.W.2d 415,

416 (Ky. 1997). “The rule is not intended to provide an avenue for defendants to

relitigate issues which could have been presented in a direct appeal or an RCr

11.42 proceeding.” Baze v. Commonwealth, 276 S.W.3d 761, 765 (Ky. 2008).




                                          -4-
              We review the denial of a CR 60.02 motion for an abuse of discretion.

Partin v. Commonwealth, 337 S.W.3d 639, 640 (Ky. App. 2010). The test for

abuse of discretion is whether the trial court’s decision was “arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999) (citations omitted).

              As a preliminary matter, Taylor argues that his claim is not

procedurally barred, even though it could have been raised in his direct appeal or in

his RCr 11.42 motion, because sentencing errors are jurisdictional and may be

raised at any time. Gaither v. Commonwealth, 963 S.W.2d 621, 622 (Ky. 1997).

Taylor contends that the jury instructions failed to adequately distinguish between

two counts of incest and consequently he could have been sentenced twice for the

same crime.

              “Whether the issue is viewed as one of insufficient evidence, or

double jeopardy, or denial of a unanimous verdict, when multiple offenses are

charged in a single indictment, the Commonwealth must introduce evidence

sufficient to prove each offense and to differentiate each count from the others, and

the jury must be separately instructed on each charged offense.” Miller v.

Commonwealth, 77 S.W.3d 566, 576 (Ky. 2002).

              The record in the case does not include the original jury instructions

or the video record of the trial. Taylor and the Commonwealth agree on the text of


                                          -5-
the instructions and Taylor does not dispute the Commonwealth’s account that the

victim, Taylor’s biological granddaughter, testified to four separate episodes of

abuse. She testified to two episodes which occurred when she was nine years old

and took place in Taylor’s bedroom. The other two episodes occurred at the so-

called chicken house. One of these occurred in the spring or summer when she

was nine years old. The other occurred when she was eleven years of age. On

that occasion, a cousin declined to go with Taylor and the victim to the chicken

house.

               Instruction No. 8 instructs the jury to find the defendant guilty if the

jury believes beyond a reasonable doubt, all of the following: “That in this county

on or about the spring or summer of 2003, and before the finding of the indictment

therein, J.E. Taylor engaged in deviate sexual intercourse with [the victim] when

he drove her to the chicken house, had her lie down on the truck seat and placed

his mouth on her vaginal area[.]” Instruction No. 9 required a finding of guilty if

the jury found “That in this county in the spring when [the victim] was age 11 and

before the finding of the indictment herein, J.E. Taylor engaged in deviate sexual

intercourse with [the victim] when he took her to the chicken house, removed her

shorts and panties, placed his mouth on her vaginal area and had asked [S.T.] to go

with her[.]”




                                            -6-
             These instructions clearly distinguish the two episodes described by

the victim in her testimony. “[P]roof of the precise dates on which the offenses

were committed is not required of a child sexual abuse victim where the evidence

is ample to separately identify the various offenses charged.” Miller, 77 S.W.3d at

576 (internal quotation marks and citation omitted). Instruction No. 8 provides the

date the offense occurred, whereas Instruction No. 9 provided the victim’s age and

the additional detail regarding the cousin. Seen in the light of the evidence

presented in the victim’s testimony, in which she stated her age at the time of the

offenses, the two jury instructions would have been clearly distinguishable to the

jury. “A jury must be credited with some intelligence and understanding, and we

believe reasonably intelligent [jurors] would not have been misled by the

instruction.” Fields v. Wilkins, 277 S.W.2d 467, 468 (Ky. 1954).

             For the foregoing reasons, the order denying Taylor’s CR 60.02

motion is affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

J.E. Taylor, pro se                       Daniel Cameron
LaGrange, Kentucky                        Attorney General of Kentucky

                                          Christopher Henry
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -7-